SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
627
CA 10-02358
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF TERRY L. STEVENS,
PETITIONER-RESPONDENT,

                     V                                           ORDER

ALLIED BUILDERS, INC., CHARLES W. PECORELLA,
MATTEO PECORELLA, JOHN J. PETRONIO,
CARL V. PETRONIO AND GARY L. NANNI,
RESPONDENTS-APPELLANTS.


TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (ROBERT J. LUNN OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

GATES & ADAMS, P.C., ROCHESTER (RICHARD T. BELL, JR., OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered November 19, 2010 in an action for the
dissolution of respondent Allied Builders, Inc. The order directed
respondents to post a $1,000,000 security bond and denied the cross
motion of respondents to disqualify counsel for petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   May 6, 2011                          Patricia L. Morgan
                                                Clerk of the Court